        Case 20-00170-elf            Doc 13 Filed 08/09/20 Entered 08/10/20 00:39:07                               Desc Imaged
                                           Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 20-00170-elf
Canales
              Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: PaulP                        Page 1 of 1                          Date Rcvd: Aug 07, 2020
                                      Form ID: pdf900                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 09, 2020.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion03.ph.ecf@usdoj.gov Aug 08 2020 04:10:43      Frederic J. Baker,
                 Office of United States Trustee,   200 Chestnut Street,    Suite 502,
                 Philadelphia, PA 19106-2908
ust            +E-mail/Text: USTPRegion03.HA.ECF@USDOJ.GOV Aug 08 2020 04:10:43      United States Trustee,
                 228 Walnut Street, Suite 1190,   Harrisburg, PA 17101-1722
                                                                                             TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 09, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 7, 2020 at the address(es) listed below:
              MICHAEL W. GALLAGHER   on behalf of Plaintiff Jose Canales mwglaw@msn.com, mwglaw1@verizon.net
              MICHAEL W. GALLAGHER   on behalf of Plaintiff Alicia Canales mwglaw@msn.com, mwglaw1@verizon.net
                                                                                            TOTAL: 2
Case 20-00170-elf      Doc 13 Filed 08/09/20 Entered 08/10/20 00:39:07                      Desc Imaged
                             Certificate of Notice Page 2 of 2
                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                                  :
         JOSE CANALES                                      :
         ALICIA CANALES                                    :       Chapter 13
                                                           :
                                   Debtors                 :
                                                           :       Bky. No. 19-18043 ELF
           JOSE CANALES                                    :
           ALICIA CANALES                                  :
                                                           :
                           Plaintiffs                      :
                                                           :
                           v.                              :
                                                           :
                                                           :
           PENNSYLVANIA HOUSING                            :
           FINANCE AGENCY                                  :
                    Defendant                              :       Adv. No. 20-170
                                                           :

                                               ORDER
           AND NOW, upon consideration of the Plaintiffs’ Motion for Default Judgment and after notice
   and hearing,

           It is hereby ORDERED and DETERMINED that:

   1. The Motion is GRANTED.

   2. The value of the interest of Defendant, Pennsylvania Housing Finance Agency, in the estate’s
      interest in 7313 Chestnut Ave., Elkins Park, PA 19027 is $0.00 and the Defendant’s allowed
      secured claim is $0.00.

   3. To the extent that the Defendant’s proof of claim has been DISALLOWED as a secured claim, it is
      ALLOWED as a general unsecured claim. See 11 U.S.C. §506(a).

   4. Pursuant to 11 U.S.C. §506(d), but subject to 11 U.S.C. §§ 348(f)(1) and 349(b)(1)(C), any lien held
      by the Defendant that secures this claim is VOID.

   5. In the event that this case is DISMISSED, or CONVERTED to chapter 7, Paragraph 4 is
      VACATED without further order of court.




 Date: August 6, 2020

                                           ERIC L. FRANK
                                           U.S. BANKRUPTCY JUDGE
